This memorandum is uncorrected and subject to revision before
publication in the New York Reports.
-----------------------------------------------------------------
No. 134 SSM 21
The People &c.,
             Respondent,
        v.
Gregory Lee,
             Appellant.




          Submitted by Samuel J. Mendez, for appellant.
          Submitted by Grace Vee, for respondent.




MEMORANDUM:
          The order of the Appellate Division should be affirmed.
          "[T]he People met their burden of establishing that the
[inventory] search was in accordance with procedure and resulted
in a meaningful inventory list" and that the primary objectives
of the search were to preserve the property located inside the


                              - 1 -
                                     - 2 -                       SSM No. 21

vehicle and to protect police from a claim of lost property
(People v Padilla, 21 NY3d 268, 272-273 [2013], cert denied -- US
--, 134 S. Ct. 325 [2013]).        The fact that the officers knew that
contraband might be recovered does "not invalidate the entire
search" (id. at 273).       "The inventory here, while not a model,
was sufficient to meet the constitutional minimum" (People v
Walker, 20 NY3d 122, 127 [2012]).
            The determinations of the lower courts regarding the
credibility of the officers and whether the inventory search was
a ruse to look for contraband present mixed questions of law and
fact (see People v Valerio, 95 NY2d 924, 925 [2000], cert denied
532 U.S. 981 [2001]).      A mixed question is presented when "the
facts are disputed, where credibility is at issue or where
reasonable minds may differ as to the inference[s] to be drawn"
(People v Harrison, 57 NY2d 470, 477 [1982] [internal quotation
marks omitted]).      Inasmuch as there is record support for the
lower courts' conclusion that the primary purpose of the search
was to inventory the property located in the vehicle, that issue
is beyond further review by this Court (see Valerio, 95 NY2d at
925).
*   *   *     *   *     *    *   *    *      *   *   *   *   *   *   *   *
On review of submissions pursuant to section 500.11 of the Rules,
order affirmed, in a memorandum. Chief Judge DiFiore and Judges
Rivera, Stein, Fahey, Garcia, Wilson and Feinman concur.

Decided September 12, 2017



                                     - 2 -